Exhibit 10.3

 

Execution Version

 

CASH MANAGEMENT AGREEMENT

 

Dated as of June 6, 2018

 

among

LMRK ISSUER CO III LLC,
LMRK ProPCO 3 LLC,


as Obligors,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Indenture Trustee and Securities Intermediary

 

and

 

LANDMARK INFRASTRUCTURE PARTNERS GP LLC,

as Manager

 

 

 

 

--------------------------------------------------------------------------------

 

CASH MANAGEMENT AGREEMENT

CASH MANAGEMENT AGREEMENT (this “Agreement”), dated as of June 6, 2018, among
LMRK Issuer Co III LLC, a Delaware limited liability company (the “Issuer”),
LMRK PropCo 3 LLC, a Delaware limited liability company (the “Original Asset
Entity” and, together with any entity that becomes a party hereto after the date
hereof as an “Additional Asset Entity” pursuant to a Joinder Agreement in
substantially the form of Exhibit H of the Indenture, the “Asset Entities” and,
the Asset Entities and the Issuer, collectively, the “Obligors”), Wilmington
Trust, National Association, not in its individual capacity but solely as
indenture trustee (the “Indenture Trustee”) and in its capacity as a “securities
intermediary” (as defined in Section 8-102 of the UCC (in such capacity, the
“Securities Intermediary”)) and Landmark Infrastructure Partners GP LLC, a
Delaware limited liability company (the “Manager”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain indenture, dated as of the date hereof (as the
same may from time to time be amended, modified, or otherwise supplemented, the
“Indenture”), between the Obligors and the Indenture Trustee, the Issuer has
issued secured tenant site contract revenue notes in the principal amount of
$125,440,000 on the Initial Closing Date and may issue additional Series of
Notes from time to time following the Initial Closing Date (collectively, the
“Notes”);

WHEREAS, the obligations of the Obligors under the Indenture are secured by
various security interests, mortgages and deeds of trust;

WHEREAS, the Notes issued pursuant to the Indenture are secured by the
Collateral;

WHEREAS, pursuant to the Indenture, the Obligors have granted to the Indenture
Trustee a security interest in all of their right, title and interest in, to and
under the Receipts and other Account Collateral, and have assigned and conveyed
to the Indenture Trustee all of their right, title and interest in, to and under
the Receipts and other Account Collateral due and to become due to the Obligors
or to which the Obligors are now or may hereafter become entitled, arising out
of the Tenant Site Assets or any part or parts thereof;

WHEREAS, the Issuer, the Asset Entities and the Manager have entered into a
Management Agreement with respect to the Tenant Site Assets, dated as of the
date hereof, pursuant to which the Manager has agreed to manage the Tenant Site
Assets; and

WHEREAS, in order to fulfill all of the Obligors’ obligations under the
Indenture, the Issuer, the Asset Entities and the Manager have agreed that all
Receipts will be deposited directly into a Lock Box Account established by the
Obligors, and transferred to the Collection Account established under the
Indenture. All funds deposited in the Collection Account will be allocated or
disbursed in accordance with the terms and conditions hereof and of the
Indenture.

NOW, THEREFORE, in consideration of the covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1

 



--------------------------------------------------------------------------------

 

article I

DEFINITIONS

(a)Defined Terms.  Capitalized terms not otherwise defined herein (including in
the preamble and recitals hereto) shall have the meaning set forth in the
Indenture. As used herein, the following terms shall have the following
definitions:

“Account Control Agreement” shall mean one or more account control agreements
executed by the Issuer or an Asset Entity for the benefit of the Indenture
Trustee with respect to the Accounts.

“Additional Asset Entity” shall have the meaning ascribed to it in the preamble
hereto.

“Advance Rents Reserve Deposit” shall mean, for each Payment Date, collectively,
the Annual Advance Rents Reserve Deposit for such Payment Date, the Semi-Annual
Advance Rents Reserve Deposit for such Payment Date and the Quarterly Advance
Rents Reserve Deposit for such Payment Date.

“Agreement” shall have the meaning ascribed to it in the preamble hereto.

“Annual Advance Rents Reserve Deposit” shall mean, for any Payment Date,
eleven-twelfths (11/12ths) of the amount of Rent due and paid by Tenants
pursuant to Tenant Leases that require that annual Rent due thereunder be paid
in advance in each calendar year; provided, however, if Rents which are required
to be delivered as Annual Advance Rents Reserve Deposits are received late,
appropriate adjustments shall be made by the Manager taking into consideration
amounts which, but for such late payment of Rent, would have previously been
distributed from the Advance Rents Reserve Account had such Rents not been paid
late.

“Asset Entities” shall have the meaning ascribed to it in the preamble hereto.

“Extraordinary Receipts” shall mean any receipts of the Asset Entities not
included within the definition of Operating Revenues under the Indenture,
including receipts from litigation proceedings and tax certiorari proceedings.

“Indenture Trustee” shall have the meaning ascribed to it in the preamble
hereto.

“Issuer” shall have the meaning ascribed to it in the preamble hereto.

“Manager” shall have the meaning ascribed to it in the preamble hereto.

“Manager Report” shall have the meaning ascribed to it in the Management
Agreement.

“Obligors” shall have the meaning ascribed to it in the preamble hereto.

“Operating Account” shall have the meaning ascribed to it in the Management
Agreement.

2

 



--------------------------------------------------------------------------------

 

“Original Asset Entity” shall have the meaning ascribed to it in the preamble
hereto.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par (unless the
Obligors deposit into the applicable Reserve Account cash in the amount by which
the purchase price exceeds par), including those issued by any Servicer or any
of its Affiliates, payable on demand or having a maturity date not later than
the Business Day immediately prior to the date on which the invested sums are
required for payment of an obligation for which the related  Reserve Account was
created and meeting one of the appropriate standards set forth below:

(i)obligations the full and timely payment of which are to be made by or are
fully guaranteed by the United States of America;

(ii)demand deposits of, time deposits in, or certificates of deposit issued by,
any depositary institution or trust company incorporated under the laws of the
United States of America or any state thereof and subject to supervision and
examination by Federal or state banking or depositary institution authorities;
provided, however, that at the earlier of (x) the time of the investment and (y)
the time of the contractual commitment to invest therein, the certificates of
deposit or short term deposits, if any, or long term unsecured debt obligations
(other than such obligations whose rating is based on collateral or on the
credit of a Person other than such institution or trust company) of such
depositary institution or trust company shall have a credit rating of “P-1” from
Moody’s or of “F-1+” from Fitch (and is not rated lower than such thresholds by
either of Moody’s or Fitch, as applicable) in the case of certificates of
deposit or short term deposits, or a rating of “Aaa” from Moody’s or of “AAA”
from Fitch (and is not rated lower than such thresholds by either of Moody’s or
Fitch, as applicable), in the case of long term unsecured debt obligations;

(iii)commercial paper having, at the earlier of (x) the time of the investment
and (y) the time of contractual commitment to invest therein, a rating of “P-1”
from Moody’s or of “F-1+” from Fitch (and is not rated lower than such
thresholds by either of Moody’s or Fitch, as applicable);

(iv)demand deposits or time deposits which are fully insured by the Federal
Deposit Insurance Corporation;

(v)bankers’ acceptances which are U.S. dollar denominated issued by any
depositary institution or trust company described in clause (ii) above; and

(vi)investments in money market funds (including funds for which the Indenture
Trustee or any of its affiliates is an investment manager or advisor) rated
“Aaa” from Moody’s or “AAA” from Fitch (and is not rated lower than such
thresholds by either of Moody’s or Fitch, as applicable).

Notwithstanding anything in this definition to the contrary, to the extent that
the rating methodology or symbols of Moody’s or Fitch changes, an obligation or
security for which the ratings set forth above have changed shall be deemed to
satisfy the ratings requirements above if the changed rating of such obligation
or security is in one of the top three equivalent rating categories from Moody’s
or Fitch, as the case may be.

3

 



--------------------------------------------------------------------------------

 

“Pledged Accounts” shall have the meaning ascribed to it in Section 7.01 hereto.

“Quarterly Advance Rents Reserve Deposit” shall mean, for any Payment
Date,  two-thirds (2/3rds) of the amount of Rent due and paid by Tenants
pursuant to Tenant Leases that require that quarterly Rent due thereunder be
paid in advance; provided, however, if Rents which are required to be delivered
as Quarterly Advance Rents Reserve Deposits are received late, appropriate
adjustments shall be made by the Manager taking into consideration amounts
which, but for such late payment of Rent, would have previously been distributed
from the Advance Rents Reserve Account had such Rents not been paid late.

“Securities Intermediary” shall have the meaning ascribed to it in the preamble
hereto.

“Semi-Annual Advance Rents Reserve Deposit” shall mean, for any Payment Date,
five-sixths (5/6ths) of the amount of Rent due and paid by Tenants pursuant to
the Tenant Leases that require that semi-annual Rent due thereunder be paid in
advance; provided, however, if Rents which are required to be delivered as
Semi-Annual Advance Rents Reserve Deposits are received late, appropriate
adjustments shall be made by the Manager taking into consideration amounts
which, but for such late payment of Rent, would have previously been distributed
from the Advance Rents Reserve Account had such Rents not been paid late.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York.

Rules of Construction. Unless the context otherwise requires:

(i)a term has the meaning assigned to it;

(ii)an accounting term not otherwise defined herein and accounting terms partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP as in effect from time to time;

(iii)“or” is not exclusive;

(iv)“including” means including without limitation;

(v)words in the singular include the plural and words in the plural include the
singular;

(vi)all references to “$” are to United States dollars unless otherwise stated;

(vii)any agreement, instrument or statute defined or referred to herein or in
any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein;

(viii)references to a Person are also to its permitted successors and assigns;
and

4

 



--------------------------------------------------------------------------------

 

(ix)the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

article II

THE ACCOUNTS AND RESERVE ACCOUNTS

Section 2.01.   Deposits into Accounts. The Obligors and the Manager represent,
warrant and covenant that:

(a)The Obligors have notified and directed substantially all (and shall promptly
direct any Tenants they are or become aware have not been so directed) Tenants
under the Tenant Leases to send directly to the Lock Box Account all payments of
Receipts (and shall not revoke, modify or cancel such directions or cause or
direct any Tenant or other Person to pay any Receipts in any other
manner).  Pursuant to the Management Agreement, all available funds on deposit
in the Lock Box Account attributable to the Tenant Site Assets (other than
Shared Rent which will be transferred at the direction of the Manager), shall be
transferred by the Manager to the Indenture Trustee and deposited into the
Collection Account within two (2) Business Days of receipt.  The Indenture
Trustee may make withdrawals from the Collection Account in accordance with
Section 3.03 of the Indenture.

(b)If, notwithstanding the provisions of this Section 2.01, the Obligors or the
Manager receives any Receipts from any Tenant Site Assets, or any Extraordinary
Receipts, the Obligors or the Manager shall deposit such amounts in the Lock Box
Account as promptly as practicable and in any event within four (4) Business
Days of identification of such amounts.  Provided no Event of Default has
occurred and is then continuing, and except as otherwise set forth in the
Indenture, Extraordinary Receipts shall be held and applied as Rents in
accordance with Article V of the Indenture when and as received.  The Indenture
Trustee shall promptly, but in any event prior to each Payment Date, at the
written direction of the Manager, transfer any funds on deposit in the
Collection Account that were received in the preceding Collection Period but
which constitute property of a Person other than an Asset Entity, to an account
specified by the Manager or otherwise as directed by the Manager.

(c)On each Payment Date, the Indenture Trustee shall deposit the Advance Rents
Reserve Deposits on deposit in the Collection Account into the Advance Rents
Reserve Account as set forth in the Servicing Report.

(d)If the Obligors or the Manager receive any Insurance Proceeds or Condemnation
Proceeds, the Obligors or the Manager shall, at the Issuer’s election, (i)
deposit such amounts in the Liquidated Site Replacement Account within four (4)
Business Days of identification of such amounts and provide written notice to
the Indenture Trustee prior to such deposit or (ii) deposit such amounts to the
Collection Account for prepayment of the Notes on the Payment Date immediately
following such election.

Section 2.02.   Account Name.  The Collection Account, the Reserve Accounts, the
Liquidated Site Replacement Account and any Site Acquisition Account shall each
be in the name of the Issuer in which Accounts the Indenture Trustee will hold a
security interest for the benefit of the Noteholders; provided, however, that in
the event the Indenture Trustee resigns or is replaced pursuant to the terms of
the Indenture, each of the Indenture Trustee (with respect to the

5

 



--------------------------------------------------------------------------------

 

Accounts other than the Lock Box Account, the Collection Account and any Site
Acquisition Accounts), the Collection Account Bank (with respect to the
Collection Account) and any Site Acquisition Account Bank (with respect to any
Site Acquisition Account) shall change the secured party on each Account to the
name of the successor indenture trustee.

Section 2.03.   Eligible Accounts/Characterization of Accounts.  The Lock Box
Account shall be an Eligible Account subject to an Account Control Agreement.
Each Account (other than the Lock Box Account) shall be a Pledged Account
subject to the terms set forth in Article VII herein.

Section 2.04.   Permitted Investments.  Sums on deposit in the Collection
Account, any Site Acquisition Account, the Liquidated Site Replacement Account
and the Reserve Accounts shall be invested in Permitted Investments.  Except
during the continuance of an Event of Default, the Manager shall have the right
to direct the Indenture Trustee in writing to invest sums on deposit in the
Collection Account, any Site Acquisition Account, the Liquidated Site
Replacement Account and the Reserve Accounts in Permitted Investments; provided,
however, in no event shall the Manager direct the Indenture Trustee to make a
Permitted Investment if the maturity date of that Permitted Investment is later
than one Business Day prior to the date on which the invested sums are required
for payment of an obligation for which an Account was created.  In the absence
of such written instruction (which shall specify a particular Permitted
Investment), such funds shall remain uninvested. After an Event of Default of
which a Responsible Officer of the Indenture Trustee shall have actual knowledge
and during the continuance thereof, sums on deposit in the Collection Account,
any Site Acquisition Account, the Liquidated Site Replacement Account and the
Reserve Accounts shall remain uninvested unless otherwise directed in writing by
the Servicer.  The Obligors hereby irrevocably authorize the Indenture Trustee
to apply any income earned from Permitted Investments to the Collection Account,
any Site Acquisition Account, the Liquidated Site Replacement Account and the
Reserve Accounts in accordance with the priorities set forth in Section 5.01(a)
of the Indenture with any such income available on any Payment Date being deemed
to be attributable to the immediately preceding Collection Period for such
purposes.  The Obligors shall be responsible for payment of any federal, state
or local income or other tax applicable to income earned from Permitted
Investments.  The Collection Account, any Site Acquisition Account, the
Liquidated Site Replacement Account and the Reserve Accounts shall be assigned
the federal tax identification number of the Issuer, which number is set forth
on the signature page hereof.  Any dividends or other earnings which may accrue
on the Collection Account, any Site Acquisition Account, the Liquidated Site
Replacement Account or the Reserve Accounts shall be added to the balance in the
applicable Account and allocated and/or disbursed in accordance with the terms
hereof.  In no event shall the Indenture Trustee be responsible for, or incur
any liability with respect to, any investment losses incurred in accordance with
the terms of this Agreement.  The parties hereto acknowledge and agree that
investments made pursuant to clause (vi) of the definition of Permitted
Investments includes mutual funds for which the Indenture Trustee (or any
Affiliate of the Indenture Trustee) may serve as investment manager,
administrator, shareholder, servicing agent, or custodian or subcustodian,
notwithstanding the fact that (i) the Indenture Trustee (or an Affiliate of the
Indenture Trustee) receives fees from such funds for services rendered, (ii) the
Indenture Trustee charges and collects fees for services rendered pursuant to
the Indenture, which fees are separate from the fees received from such funds
and (iii) services performed for such funds and pursuant to this Agreement and
the Indenture may at times duplicate those provided to such funds by the
Indenture Trustee or its Affiliates.

6

 



--------------------------------------------------------------------------------

 

article III

DEPOSITS

Section 3.01.   Initial Deposits.

(a)The Obligors shall deposit in the Advance Rents Reserve Account on the date
hereof the amount of $783,378.

(b)The Obligors shall deposit in the Impositions and Insurance Reserve Account
on the date hereof the amount of $0.

(c)The Obligors shall deposit in the Cash Trap Reserve Account on the date
hereof the amount of $0.

Section 3.02.   Additional Deposits.  The Obligors shall make such additional
deposits into the Accounts as may be required by the Transaction Documents.

Section 3.03.   Application of Funds from the Collection Account.

(a)Funds on deposit in the Collection Account and the Reserve Accounts shall be
applied in accordance with the Indenture.  If the funds in the Impositions and
Insurance Reserve Account as of the end of a Collection Period are less than the
amount that is required to be in such Reserve Account pursuant to Section 4.03
of the Indenture, the Obligors shall deposit such deficiency into the
Impositions and Insurance Reserve Account on or before the Business Day
preceding the related Payment Date.  Under no circumstances shall the Indenture
Trustee be required to utilize amounts on deposit in the Cash Trap Reserve to
cure any deficiencies in any Reserve Accounts.  To the extent sufficient funds
are included within the applicable Reserve Accounts (or, if not sufficient with
respect to the Impositions and Insurance Reserve Account, to the extent the
Obligors deposit any such deficiency pursuant to this Section 3.03(a)), the
Obligors shall be deemed to have satisfied the obligations of the Obligors to
make the deposit under the Indenture.  The Obligors shall use all disbursements
made to them under Section 5.01(a)(v) of the Indenture solely to pay Operating
Expenses in accordance with the Operating Budget.

(b)Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default of which a Responsible Officer of
the Indenture Trustee shall have actual knowledge, all funds on deposit in the
Collection Account and any Reserve Accounts (or any portion thereof) (other than
any Site Acquisition Account) shall be disbursed to or as directed by the
Indenture Trustee in accordance with Sections 3.03 and 3.05 of the Indenture;
provided, however, that any payments on the Notes will be made in accordance
with Article V of the Indenture.

(c)As soon as reasonably practicable after the end of each Collection Period,
but in any event, no later than three (3) Business Days prior to each Payment
Date, the Manager will provide an estimate to the Servicer, for inclusion in the
Servicing Report, of the Management Fee that is payable in respect of the
preceding Collection Period.  Allocations pursuant to Section 5.01(a)(vi) of the
Indenture shall be made on the basis of such estimate.  If as of any Payment
Date, the actual Management Fee payable in respect of the preceding Collection
Period is not equal to the amount allocated for the payment thereof pursuant to
Section 5.01(a)(vi) of the Indenture, then the Management Fee for the current
Collection Period shall be adjusted by an amount equal to the deficiency or
surplus, as applicable.

7

 



--------------------------------------------------------------------------------

 

article IV

PAYMENT OF FUNDS FROM RESERVE ACCOUNTS

Section 4.01.   Payments From Accounts and Reserve Accounts.

(a)Advance Rents Reserve Account.  The Indenture Trustee shall, as directed in
the Servicing Report, cause amounts deposited into the Advance Rents Reserve
Account to be released to the Collection Account on the first day of each
Collection Period (as if the applicable Tenant had made its payment of Rent on a
monthly basis on the first day of such Collection Period) based upon a ratable
allocation of such Advance Rents Reserve Deposit over the period for which (i)
the Annual Advance Rents Reserve Deposit (i.e., one-eleventh (1/11th) per month
over the succeeding eleven (11) months), (ii) the Semi-Annual Advance Rents
Reserve Deposit (i.e., one-fifth (1/5th) per month over the succeeding five (5)
months), (iii) the Quarterly Advance Rents Reserve Deposit (i.e., one-half (1/2)
per month over the succeeding two (2) months) and (iv) the Additional Tenant
Site Assets Advance Rents Reserve Deposit (i.e., the number of months of delayed
Rent for which such deposit was made), have been paid which amounts shall be
allocated and disbursed in accordance with Section 5.01(a) of the Indenture;
provided, however, if Rents which are required to be delivered as Advance Rents
Reserve Deposits pursuant to clauses (i),(ii) and (iii) are received late,
appropriate adjustments shall be made for allocating such Rents over the period
for which such deposits are required, taking into consideration amounts which,
but for such late payment of Rent, would have previously been distributed from
the Advance Rents Reserve Account had such Rents not been paid late.

(b)Impositions and Insurance Reserve Account.  The Indenture Trustee shall, as
directed in the Servicing Report, withdraw amounts on deposit in the Impositions
and Insurance Reserve Account and distribute such amounts as are required to be
distributed pursuant to Section 4.03 of the Indenture.

(c)Cash Trap Reserve Account.  The Indenture Trustee shall, as directed in the
Servicing Report, withdraw amounts on deposit in the Cash Trap Reserve Account
and distribute such amounts as are required to be distributed pursuant to
Section 4.05 of the Indenture.

(d)Yield Maintenance Reserve Accounts.  The Indenture Trustee shall, as directed
in the Servicing Report, withdraw amounts on deposit in any Yield Maintenance
Reserve Account and distribute such amounts as are required to be distributed
pursuant to Section 5.01(b) of the Indenture.

article V

PLEDGE OF ACCOUNTS

Section 5.01.   Security for Obligations.  

(a)The Obligors have Granted a security interest in the Account Collateral
pursuant to the Indenture.  In furtherance thereof the Obligors hereby agree as
set forth in this Section 5.01.

(b)The Indenture Trustee shall have with respect to the Account Collateral, in
addition to the rights and remedies herein set forth, all of the rights and
remedies available to a secured party under the UCC, as if such rights and
remedies were fully set forth herein.

8

 



--------------------------------------------------------------------------------

 

Section 5.02.   Rights on Default.  Upon the occurrence and during the
continuance of an Event of Default, without notice from the Indenture Trustee,
(a) neither the Obligors nor the Manager shall have any further right in respect
of (including the right to instruct the Indenture Trustee to transfer from) the
Accounts, (b) the Indenture Trustee (solely at the written direction of the
Servicer) may liquidate and transfer any amounts then invested in Permitted
Investments to the Accounts or reinvest such amounts in other Permitted
Investments as the Servicer may reasonably determine is necessary to perfect or
protect any security interest granted or purported to be granted pursuant to the
Indenture or to enable the Indenture Trustee to exercise and enforce the
Indenture Trustee’s rights and remedies hereunder with respect to any Account
Collateral, and (c) the Indenture Trustee (solely at the written direction of
the Servicer, except to pay or reimburse itself for any fees, expenses or
indemnity amounts owed to it) may apply any Account Collateral to any
Obligations in accordance with the Indenture.

Section 5.03.   Financing Statement; Further Assurances.  The Obligors hereby
authorize the Indenture Trustee (however the Indenture Trustee shall not have
the obligation) to file a financing statement or statements in connection with
the Account Collateral to properly perfect the Indenture Trustee’s security
interest therein to the extent a security interest in the Account Collateral may
also be perfected by filing.  The Obligors agree that at any time and from time
to time, at the expense of the Obligors, the Obligors will promptly execute and
deliver all further instruments and documents, and take (or authorize the taking
of) all further action, that may be reasonably necessary or desirable, or that
the Indenture Trustee or the Servicer may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
under the Indenture or to enable the Indenture Trustee to exercise and enforce
its rights and remedies hereunder with respect to any Account Collateral. In the
event of any change in name, identity or structure of any Obligor, such Obligor
shall notify the Indenture Trustee thereof and such Obligor hereby authorizes
the Indenture Trustee (however the Indenture Trustee shall not have the
obligation) to file and record such Uniform Commercial Code financing statements
(if any) as are reasonably necessary to maintain the priority of Indenture
Trustee’s lien upon and security interest in the Account Collateral, and shall
pay all expenses and fees in connection with the filing and recording thereof.

Section 5.04.   Termination of Agreement.  This Agreement shall remain in full
force and effect until payment and performance in full of the Obligations and
the termination of the other Transaction Documents. Upon payment and performance
in full of the Obligations, in accordance with their stated terms, this
Agreement shall terminate and the Obligors shall be entitled to the return, at
their expense, of the Account Collateral that has not been sold or otherwise
applied pursuant to the terms hereof, and the Indenture Trustee shall execute
such instruments and documents as may be reasonably requested and prepared by
the Obligors to evidence such termination and the release of the lien hereof.

Section 5.05.   Representations of the Obligors.  The Obligors make the
following representations:

(a)The Indenture creates a valid and continuing security interest (as defined in
the applicable Uniform Commercial Code) in the Account Collateral in favor of
the Indenture Trustee, which security interest (upon execution and delivery of
the applicable Account Control Agreement) is prior to all other liens, and is
enforceable as such as against creditors of and purchasers from the Obligors.

9

 



--------------------------------------------------------------------------------

 

(b)The Obligors own and have good and marketable title to the Account Collateral
free and clear of any lien, claim or encumbrance of any Person except as created
under the Indenture other than Permitted Encumbrances.

(c)Other than the security interest granted to the Indenture Trustee pursuant to
the Indenture and the other Transaction Documents, the Obligors have not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
the Account Collateral.  The Obligors have received all consents and approvals
required by the terms of the Collateral to the transfer to the Indenture Trustee
of their interest and rights in the Collateral under the Indenture.

(d)No Obligor has authorized the filing of any financing statements against
itself, and no Obligor is aware of any financing statements that have been filed
against any Obligor, that include a description of collateral covering the
Account Collateral other than any financing statement relating to the security
interest granted to the Indenture Trustee under the Indenture or that has been
terminated.

Section 5.06.   Covenants of the Issuer.  On or before the Business Day
preceding each Payment Date, the Issuer shall cause the Manager to provide the
Servicer with a statement of Rents received during the immediately preceding
Collection Period which represent Rents paid by Tenants pursuant to Tenant
Leases that require that annual rent, quarterly rent or semi-annual rent be paid
in advance, such that the Servicer may determine for inclusion in the Servicing
Report which portion of Rents attributable to such Collection Period constitute
the Annual Advance Rents Reserve Deposit, Quarterly Advance Rents Reserve
Deposit and Semi-Annual Advance Rents Reserve Deposit, which portions shall be
deposited into the Advance Rents Reserve Account. In connection with the
acquisition of Additional Tenant Site Assets or Additional Obligor Tenant Site
Assets funded from a Site Acquisition Account during the immediately preceding
Collection Period in which such Additional Tenant Site Assets were acquired or
the related Additional Asset Entity became an Obligor pursuant to a Joinder
Agreement in substantially the form of Exhibit H of the Indenture, such
statement shall also include for inclusion in the Servicing Report the amount of
the Additional Tenant Site Assets Advance Rents Reserve Deposit that was made in
respect of such Tenant Site Assets. Such statement shall be accompanied by an
Officer’s Certificate and such other documents as may be reasonably required by
the Servicer.

article VI

RIGHTS AND DUTIES OF INDENTURE TRUSTEE

Section 6.01.   Reasonable Care.  Beyond the exercise of reasonable care in the
custody thereof or as otherwise expressly provided herein, the Indenture Trustee
shall not have any duty as to any Account Collateral in its possession or
control as agent therefor or bailee thereof or any income thereon or the
preservation of rights against any Person or otherwise with respect
thereto.  The Indenture Trustee shall be deemed to have exercised reasonable
care in the custody and preservation of the Account Collateral in its possession
if the Account Collateral is accorded treatment substantially equal to that
which the Indenture Trustee accords similar collateral as a third-party agent,
it being understood that the Indenture Trustee shall not be liable or
responsible for any loss or damage to any of the Account Collateral, or for any
diminution in value thereof, by reason of the act or omission of the Indenture
Trustee, its Affiliates, agents, employees or bailees, except to the extent that
such loss or damage results from the Indenture Trustee’s fraud, bad faith, gross
negligence or willful misconduct.  The Indenture Trustee shall not be
responsible for monitoring the Lock Box Account. The standards of care,
limitation on

10

 



--------------------------------------------------------------------------------

 

liability and rights to indemnities set forth in the Indenture shall apply to
the duties and obligations of the Indenture Trustee hereunder.

Section 6.02.   Indemnity.  The Indenture Trustee, in its capacity as such
hereunder, shall be responsible for the performance only of such duties as are
specifically set forth herein, and no duty shall be implied from any provision
hereof.  The Indenture Trustee shall not be under any obligation or duty to
perform any act which would involve it in expense or liability or to institute
or defend any suit in respect hereof, or to advance any of its own monies. The
Obligors shall, jointly and severally, indemnify, defend and hold the Indenture
Trustee, its employees, directors, officers, managers, representatives and
agents harmless from and against any loss, liability, expenses, judgments and
amounts paid in settlements, cost or damage (including costs and expenses of
litigation and investigations, reasonable attorneys’ fees and disbursements)
incurred by the Indenture Trustee in connection with the transactions
contemplated hereby, except to the extent that such loss or damage results from
the Indenture Trustee’s fraud, bad faith, negligence or willful misconduct.  The
foregoing indemnity shall survive the termination of this Agreement or the
earlier resignation or removal of the Indenture Trustee.

Section 6.03.   Indenture Trustee Appointed Attorney-In-Fact.  Upon the
occurrence and during the continuance of an Event of Default, the Obligors
hereby irrevocably constitute and appoint the Indenture Trustee as the true and
lawful attorney-in-fact of the Obligors, coupled with an interest and with full
power of substitution, to execute, acknowledge and deliver any instruments and
to exercise and enforce every right, power, remedy, option and privilege of the
Obligors with respect to the Account Collateral, and do in the name, place and
stead of the Obligors, all such acts, things and deeds for and on behalf of and
in the name of the Obligors, which the Obligors are required to do hereunder or
under the other Transaction Documents or which the Indenture Trustee may deem
reasonably necessary or desirable to more fully vest in the Indenture Trustee
the rights and remedies provided for herein and to accomplish the purposes of
this Agreement including the filing of any applicable Uniform Commercial Code
financing statements or continuation statements in appropriate public filing
offices on behalf of the Obligors.  Nothing herein shall impose an obligation on
the Indenture Trustee to take any such action under this Section 6.03.  The
foregoing powers of attorney are irrevocable and coupled with an interest.

Section 6.04.   Acknowledgment of Lien/Offset Rights.  The Indenture Trustee
hereby acknowledges and agrees with respect to the Accounts that (a) all funds
held in the Accounts shall be held for the benefit of the Indenture Trustee as
secured party, (b) the Obligors have granted to the Indenture Trustee, on behalf
of the Note Owners (and the Servicer and the Manager, to the extent of the
amounts owing to the Servicer and the Manager under the Transaction Documents),
a first priority security interest in the Account Collateral, (c) the Indenture
Trustee shall not disburse any funds from the Accounts except as provided herein
and in the Indenture and (d) the Indenture Trustee shall invest and reinvest any
balance of the Collection Account, any Site Acquisition Account, the Liquidated
Site Replacement Account or the Reserve Accounts in Permitted Investments as
directed in accordance with Section 2.04.  The Indenture Trustee hereby waives
any right of offset, banker’s lien or similar rights against, or any assignment,
security interest or other interest in, the Account Collateral, except as set
forth in the Indenture. Notwithstanding anything in this Section 6.04, the
Indenture Trustee may, from time to time, make withdrawals from the Collection
Account pursuant to Section 3.03 of the Indenture.

Section 6.05.   Reporting Procedures.  The Indenture Trustee shall make the
Indenture Trustee Report available to the Obligors, the Manager and the Servicer
which shall

11

 



--------------------------------------------------------------------------------

 

specify the credits and charges to the Collection Account for the previous
calendar month, as set forth in the Servicing Report.

Section 6.06.   Further Rights of the Indenture Trustee.  The Indenture Trustee
shall be entitled to all of the same rights, protections, immunities and
indemnities set forth in the Indenture as if the same were specifically set
forth herein.

Section 6.07.   Securities Intermediary Same Rights.  The Securities
Intermediary shall be entitled to all of the same rights, protections,
immunities and indemnities afforded to the Indenture Trustee under the Indenture
as if the same were specifically set forth  herein.

article VII

ACCOUNT CONTROL PROVISIONS

Section 7.01.   Establishment and Maintenance of Pledged Accounts.  

(a)The Securities Intermediary hereby represents and warrants that it has
established and currently maintains the Accounts (other than the Lock Box
Account) and that the Indenture Trustee is its sole customer and entitlement
holder with respect to each such account.  Each such account and any successor
account,  being referred to herein individually as a “Pledged Account” and
collectively as the “Pledged Accounts”. The Securities Intermediary covenants
and agrees that it shall not change the name or account number of any Pledged
Account without the prior written consent of the Indenture Trustee.

(b)The Securities Intermediary represents and warrants that each of the Pledged
Accounts are a “securities account” (as defined in Section 8-501 of the UCC).

(c)The Securities Intermediary covenants and agrees that:  (i) all securities or
other property underlying any financial assets credited to any Pledged Account
shall be registered in the name of the Securities Intermediary, indorsed to the
Securities Intermediary or indorsed in blank or credited to another securities
account maintained in the name of the Securities Intermediary; (ii) in no case
will any financial asset credited to any Pledged Account be registered in the
name of any Obligor, payable to the order of any Obligor or specially indorsed
to any Obligor except to the extent the foregoing have been specially indorsed
to the Securities Intermediary or in blank and (iii) all property delivered to
the Securities Intermediary pursuant to the Transaction Documents will be
promptly credited to one of the Pledged Accounts.

Section 7.02.   “Financial Assets” Election.  The Securities Intermediary hereby
agrees that each item of property (including, without limitation, all Permitted
Investments and any investment property, financial asset, security, instrument
or cash) credited to any Pledged Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

Section 7.03.   Indenture Trustee’s Control of the Pledged Accounts.  If at any
time the Securities Intermediary shall receive any entitlement order from the
Indenture Trustee (i.e., an order directing transfer or redemption of any
financial asset relating to a Pledged Account), the Securities Intermediary
shall comply with such entitlement order without further consent by any Obligor
or any other person. If any Obligor is otherwise entitled to give any
entitlement orders with respect to the Pledged Account in accordance with
Section 7.04 and such

12

 



--------------------------------------------------------------------------------

 

entitlement orders conflict with any entitlement orders of the Indenture
Trustee, the Securities Intermediary shall comply with the entitlement orders
issued by the Indenture Trustee.

Section 7.04.   Obligors’ Access to the Pledged Account.  It is understood and
agreed that until this Agreement is terminated in accordance with the terms
hereof, the Securities Intermediary shall not comply with entitlement orders of
any Obligor or any person other than the Indenture Trustee without the express
written consent of the Indenture Trustee to each such entitlement order.

Section 7.05.   Subordination of Lien; Waiver of Set-Off.   In the event that
the Securities Intermediary has or subsequently obtains by agreement, by
operation of law or otherwise a security interest in any Pledged Account or any
financial assets, cash or other property credited thereto, the Securities
Intermediary hereby agrees that such security interest shall be subordinate to
the security interest of the Indenture Trustee.  The financial assets, money and
other items credited to any Pledged Account will not be subject to deduction,
set-off, banker’s lien, or any other right in favor of any person other than the
Indenture Trustee.

Section 7.06.   Conflict with Other Agreements.  The Securities Intermediary
hereby represents, warrants, covenants and agrees that:

(a)There are no other agreements other than the Transaction Documents entered
into between the Securities Intermediary and any Obligor with respect to any
Pledged Account;

(b)It has not entered into, and until the termination of this Agreement will not
enter into, any agreement with any other person relating the Pledged Accounts
and/or any financial assets credited thereto pursuant to which it agrees or has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person;

(c)It has not entered into, and until the termination of this Agreement will not
enter into, any agreement with any Obligor or the Indenture Trustee purporting
to limit or condition the obligation of the Securities Intermediary to comply
with entitlement orders with regards to the Pledged Accounts; and

(d)In the event of any conflict, with respect to the treatment of the Pledged
Accounts, between this Agreement (or any portion thereof) and any other
agreement now existing or hereafter entered into, the terms of this Agreement
shall prevail.

Section 7.07.   Adverse Claims.  The Securities Intermediary represents and
warrants that except for the claims and interest of the Indenture Trustee and of
any Obligor in the Pledged Accounts, it does not have actual knowledge of any
security interest in, lien on or claim to, or other interest in, any Pledged
Account or in any “financial asset” (as defined in Section 8-102(a) of the UCC)
credited thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Pledged Accounts or in any financial asset carried
therein of which the Securities Intermediary has actual knowledge or receives
written notice, the Securities Intermediary will promptly notify the Indenture
Trustee and the Obligors thereof.

13

 



--------------------------------------------------------------------------------

 

article VIII

MISCELLANEOUS

Section 8.01.   Transfers and Other Liens.  The Issuer agrees that it will not
(i) sell or otherwise dispose of any of the Account Collateral except in
accordance herewith and with the Indenture or (ii) create or permit to exist any
Lien upon or with respect to all or any of the Account Collateral, except for
the Lien created under the Indenture and Permitted Encumbrances.

Section 8.02.   Indenture Trustee’s Right to Perform the Obligations of the
Obligors; No Liability of Indenture Trustee.  If the Obligors fail to perform
any of the covenants or obligations contained herein, and such failure shall
continue for a period of ten (10) Business Days after the Issuer’s receipt of
written notice thereof from the Indenture Trustee, the Indenture Trustee may,
but shall have no obligation to, perform such covenants or obligations, and the
reasonable expenses of the Indenture Trustee incurred in connection therewith
shall be payable by the Obligors to the Indenture Trustee.  Notwithstanding the
Indenture Trustee’s right to perform certain obligations of the Obligors, it is
acknowledged and agreed that the Obligors retain control of their Tenant Site
Assets and operation thereof and notwithstanding anything contained herein or
the Indenture Trustee’s exercise of any of its rights or remedies hereunder,
under the Transaction Documents or otherwise at law or in equity, the Indenture
Trustee shall not be deemed to be a mortgagee-in-possession of the Tenant Site
Assets and shall not be subject to any liability with respect to the Tenant Site
Assets or otherwise based upon any claim of lender liability.

Section 8.03.   No Waiver.  The rights and remedies provided in this Agreement
and the other Transaction Documents are cumulative and may be exercised
independently or concurrently, and are not exclusive of any other right or
remedy provided at law or in equity.  No failure to exercise or delay by the
Indenture Trustee in exercising any right or remedy hereunder or under the
Transaction Documents shall impair or prohibit the exercise of any such rights
or remedies in the future or be deemed to constitute a waiver or limitation of
any such right or remedy or acquiescence therein.  Every right and remedy
granted to the Indenture Trustee hereunder or by law may be exercised by the
Indenture Trustee at any time and from time to time, and as often as the
Indenture Trustee may deem it expedient.  Any and all of the Indenture Trustee’s
rights with respect to the lien and security interest granted hereunder shall
continue unimpaired, and the Obligors shall be and remain obligated in
accordance with the terms hereof, notwithstanding (a) any proceeding of the
Obligors under the Bankruptcy Code or any bankruptcy, insolvency or
reorganization laws or statutes of any state, (b) the release or substitution of
Collateral at any time, or of any rights or interests therein or (c) any delay,
extension of time, renewal, compromise or other indulgence granted by the
Indenture Trustee in the event of any default, with respect to the Collateral or
otherwise hereunder.  No delay or extension of time by the Indenture Trustee in
exercising any power of sale, option or other right or remedy hereunder, and no
notice or demand which may be given to or made upon the Obligors by the
Indenture Trustee, shall constitute a waiver thereof, or limit, impair or
prejudice the Indenture Trustee’s right, without notice (except as required by
the Transaction Documents) or demand, to take any action against the Obligors or
to exercise any other power of sale, option or any other right or remedy.

14

 



--------------------------------------------------------------------------------

 

Section 8.04.   Expenses.  The Account Collateral shall secure, and the Obligors
shall pay to the Indenture Trustee in accordance with the time frames set forth
in the Indenture, from time to time, all costs and expenses for which the
Obligors are liable under the Indenture and as follows:

(a)The Obligors agree to compensate and reimburse the Indenture Trustee for
performing the services described herein pursuant to the Indenture Trustee fee
schedule and Section 11.05 of the Indenture.

(b)The Indenture Trustee shall be entitled to receive the amount of its fees,
expenses, indemnities and other amounts pursuant to Section 3.03 and Article V
of the Indenture and shall deliver an invoice of such fees to the Issuer, in
accordance with the Indenture.

(c)If insufficient funds are available to cover the amounts due under this
Section 7.04, the Obligors shall pay such amounts to the Indenture Trustee in
immediately available funds within five (5) Business Days of demand by the
Indenture Trustee.

Section 8.05.   Amendment.  This Agreement may not be amended, terminated or
otherwise modified, except by a writing duly executed by the parties hereto and
with written notice provided to the Rating Agencies by the Obligors.

Section 8.06.   No Waiver.  No waiver of any term or condition of this
Agreement, whether by delay, omission or otherwise, shall be effective unless in
writing and signed by the party sought to be charged, and then such waiver shall
be effective only in the specific instance and for the purpose for which given.

Section 8.07.   Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto, their respective successors and
permitted assigns.

Section 8.08.   Notices.  All notices, demands, requests, consents, approvals
and other communications (any of the foregoing, a “Notice”) required, permitted,
or desired to be given hereunder shall be in writing and delivered to the
parties at the addresses and in the manner provided in Section 15.04 of the
Indenture.

Section 8.09.   Captions.  All captions in this Agreement are included herein
for convenience of reference only and shall not constitute part of this
Agreement for any other purpose.

Section 8.10.   No Petition.  Prior to the date that is one year and one day
after the date on which the Indenture has been terminated in accordance with its
terms, all Obligations under the Indenture and under the other Transaction
Documents have been fully satisfied, neither the Indenture Trustee nor the
Manager shall institute, or join any other Person in instituting, or authorize a
trustee or other Person acting on its behalf or on behalf of others to
institute, any bankruptcy, reorganization, arrangement, insolvency, liquidation
or receivership proceedings under the laws of the United States of America or
any state thereof against any Obligor or the Guarantor.

Section 8.12.   Governing Law; Submission to Jurisdiction.  

(a)THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES

15

 



--------------------------------------------------------------------------------

 

THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.  REGARDLESS OF ANY PROVISION IN ANY OTHER TRANSACTION DOCUMENT, FOR
PURPOSES OF THE UCC, WITH RESPECT TO EACH PLEDGED ACCOUNT, NEW YORK SHALL BE
DEEMED TO BE THE SECURITIES INTERMEDIARY’S JURISDICTION (WITHIN THE MEANING OF
SECTION 8-110 OF THE UCC). THE PLEDGED ACCOUNTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

(b)EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE UNITED STATES
FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OR, IF
SUCH FEDERAL COURTS DO NOT HAVE SUBJECT MATTER OR DIVERSITY JURISDICTION FOR A
PARTICULAR PROCEEDING, IN THE STATE COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR IN RELATION TO THIS AGREEMENT.  

Section 8.13.   Counterparts.  This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic means, including
telecopy, email or otherwise), each of which so executed shall be deemed to be
an original, but all such respective counterparts shall together constitute but
one and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile or other electronic transmission (including, without
limitation, via Portable Document Format or “PDF”) shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8.14.   Inconsistencies.  To the extent the terms of this Agreement are
inconsistent with the terms of the Indenture, the terms of the Indenture shall
prevail.

Section 8.15.   Waiver of Jury Trial.  EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[SIGNATURE PAGES FOLLOW]

16

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

OBLIGORS:

 

 

 

 

LMRK ISSUER CO III LLC

LMRK PROPCO 3 LLC

 

 

 

 

 

 

 

 

 

By:

/s/ George P. Doyle

 

 

Name:

George P. Doyle

 

 

Title:

Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

Issuer Taxpayer ID #: 36-4881533






[Signature Page to Cash Management Agreement]

--------------------------------------------------------------------------------

 

 

INDENTURE TRUSTEE:

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Indenture Trustee

 

 

 

 

 

 

 

 

 

By:

/s/ Rachel Simpson

 

 

Name:

Rachel Simpson

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECURITIES INTERMEDIARY:

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Securities Intermediary

 

 

 

 

 

 

 

 

 

By:

/s/ Rachel Simpson

 

 

Name:

Rachel Simpson

 

 

Title:

Vice President






[Signature Page to Cash Management Agreement]

--------------------------------------------------------------------------------

 

 

MANAGER:

 

 

 

 

LANDMARK INFRASTRUCTURE PARTNERS GP LLC

 

 

 

 

 

 

 

 

 

By:

/s/ George P. Doyle

 

 

Name:

George P. Doyle

 

 

Title:

Authorized Representative

 

[Signature Page to Cash Management Agreement]